DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks, Amendments and Arguments filed 10/11/2022.
3. Claims 1-2, 4-15 and 17-19 are pending and rejected, and claims 1, 15 and 18 are independent. 
Response to Arguments
4. Applicant's arguments filed 10/11/2022 have been fully considered and the Examiner respectfully submits the below.
4.1. Concerning Silva reference, there has been one version provided and it has been consistently relied upon through the office actions. Please refer to the NPL provided  03/01/2022 and titled:

    PNG
    media_image1.png
    115
    650
    media_image1.png
    Greyscale

In the Section “I. INTRODUCTION”, the reference is described as below:

    PNG
    media_image2.png
    60
    469
    media_image2.png
    Greyscale
.
The reference is further noted as “
    PNG
    media_image3.png
    43
    656
    media_image3.png
    Greyscale
” which clearly shows a 2019 IEEE publication.
Further, the Applicant’s remarks “While the Silva reference provided with the Office Action on March 1, 2022, states that there is a publication date of June 1, 2019, it also states that the current version has a date of August 4, 2020, which indicates that changes have been made to the reference since it was published on June 1, 2019” in which “June 1, 2019” seems to be a typographical error of “June 11, 2019” because nowhere the action referred to a date of “June 1, 2019”.
Therefore, the office actions has correctly and consistently cited the reference as:
““Silva et al.: “PROBABILISTIC FORECASTING WITH FUZZY TIME SERIES”, Date of publication June 11, 2019, IEEE TRANSACTIONS ON FUZZY SYSTEMS, VOL. 28, NO. 8, AUGUST 2020, hereafter “Silva””. 
4.2. In respect of amended claim 1, concerning the subject matter “obtain historical logs of previous maintenance operations to estimate a completion time of a maintenance operation, the historical log comprising different competition times for difference maintenance operations.", the Applicant argued that “The estimated time in Murayama is set at the time of the firmware release and does not adjust based on obtaining historical logs of previous maintenance operations as required by this element of claim 1, the Examiner respectfully submits that at Fig. 29, and [0216], in process block B, there are three in parallel processes in a multi-route block, in which the firmware update for the components 3 and 6 is conducted is 80 minutes+40 minutes=120 minutes, the firmware update for the component 4 and 7 is conducted is 60 minutes+50 minutes=110 minutes, and  the firmware update for the component 5 is conducted is 100 minutes. The first calculating section 27 calculates these times, and sets the largest value, which is 120 minutes of the block route in which the firmware update for the component 3 and the component 6 is conducted, as the estimated time for the process block B. Here the firmware update times 120 minutes, 110 minutes and 100 minutes teaches the historical log comprising different competition times for difference maintenance operations.
4.3. With respect to amended claim 15, concerning the subject matter “wherein the multivariate time series analysis uses one or more parameters selected from the group consisting of: external input/output (I/0), internal I/O attributes, processor usage statistics, and memory consumption statistics.", the Examiner respectfully submits that the subject matter requires one or more parameters to be met, in other words, only one parameter is required. For example, in the instant action, based on previously cited reference MURAYAMA teaches “external input/output (I/O)” as a parameter (See [0238], the input device may be used by the operator in charge of the firmware update, an administrator of the virtual tape library apparatus 1A, or the like to perform works including various operations of the operation console 2A and input of data. The output device may be used to output a result of calculation of the estimated time for total firmware update and various notifications. Here firmware update may use input and output devices for inputting data for the update and outputting result of calculation of the estimated time for total firmware update).  
4.4. As per amended claim 15, concerning the subject matter “wherein a weight is applied to the completion time based upon context information selected from the group consisting of: a distance of a user from the IHS, a posture of the IHS, and a hinge angle”, the Applicant argued that “using sensors 112 to determine if a user is present in front of the IHS and if so, determine the distance between the user and the IHS, classifying that distance as near-field, mid-field or far-field, and/or determine the relative angle between the two panels of the laptop (e.g., using the hinge angle) and classify the mode/posture in which the HIS is physically configured (e.g., closed, laptop, landscape, tablet, book, tent, etc.)”. The Examiner respectfully submits that the arguments has extended the scope of the subject matter to a scope far beyond the required subject matter “wherein a weight is applied to the completion time based upon context information selected from the group consisting of: a distance of a user from the IHS, a posture of the IHS, and a hinge angle”. As cited, [2547] of Zadeh teaches a system uses a real human with sensors or beacons on body parts or clothing to track his movements in 3D in a room, with detectors or cameras all over the room, at different angles, to capture him in 3D, based on e.g., about 20-40 anchor points on his body, usually at joints or major moving parts or natural hinges on human body parts, e.g., at knees, in which the human movement tracked reads on a distance of a user from the HIS (the system), a posture of the IHS, and a hinge angle.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.1. Claims 1-2, and 4-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As per Claim 1, the claim recites the limitation "obtain historical logs of previous maintenance operations to estimate a completion time of a maintenance operation, the historical log comprising different competition times for difference maintenance operations;”.  For the subject matter of “different competition times for difference maintenance operations”, there is insufficient supporting basis from the specification for this limitation in the claim.
As per claims 2 and 4-14, the claims depend upon claim 1, directly or indirectly, and inherit the characteristics of being indefinite. Accordingly the claims are rejected along the same rationale that rejected claim 1.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 1-2, 4-8, 15 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA et al.: "TRANSFORMING HIERARCHICAL LANGUAGE DATA INTO RELATIONAL FORM", (U.S. Application Publication US 20130060816 A1, filed August 28, 2012 and published March 7, 2013, hereafter "MURAYAMA”), in view of
Silva et al.: “PROBABILISTIC FORECASTING WITH FUZZY TIME SERIES”, Date of publication June 11, 2019, IEEE TRANSACTIONS ON FUZZY SYSTEMS, VOL. 28, NO. 8, AUGUST 2020, hereafter “Silva”.

As per claim 1, MURAYAMA teaches an Information Handling System (IHS), comprising: 
a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS (See MURAYAMA: Figs. 5 and 31, [0005] and [0234], a complex system as an Information Handling System (IHS) including a plurality of modules comprising of a central processing unit (CPU), a memory, and the like, such as a storage device that stores various types of data and programs. When executing programs) to:  
obtain historical logs of previous maintenance operations to estimate a completion time of a maintenance operation (See Fig. 6 and [0204]-[0205], the estimated time selecting section 26 takes in the firmware update time database 32 added to the update firmware set 30 (Step S32) and the estimated time selecting section 26 may obtain the firmware update time database 32 from the holding unit 21 when the operation console 2A has held information on the update firmware set 30 in the holding unit 21 in advance. In addition, the estimated time selecting section 26 extracts, from the firmware update time database 32, a firmware update time for each component, corresponding to the operation version of the virtual tape library apparatus 1A obtained in Step S31 (Step S33). Here the firmware update time database, stored with firmware update time for each component, reads on a historical logs of previous maintenance operations), and
the historical log comprising different competition times for difference maintenance operations (See [0167]-[0168] and [0175], a the first calculating section 27 refers to the update flow database 22, and may only calculate a total of update times of the respective modules 100A in the process block in a single-route block or sets the largest total time as the update time for the multi-route block  in which the modules 100A in the process block are updated in parallel; and the second calculating section 28 may be an example of a second estimating unit that estimates the update time of the virtual tape library apparatus 1A, based on at least one of information (firmware update time DB) 32, which indicates the update time. This makes it possible to accurately estimate the update time for the virtual tape library apparatus 1. Here the firmware estimate times calculated based on process block(s) and based on a firmware update time DB reads on the update flow database 22 and firmware update time DB 32 the historical logs comprising of comprising different competition times for difference maintenance operations). 
MURAYAMA does not explicitly teach predict(ing) future usage of the HIS.
However, Silva teaches predicting future usage of the HIS (See Page 1772, left column, 5th to 7th lines above “II. LITERATURE REVIEW”, the PWFTS method for generating the rules and a method for point forecasting one step ahead).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Silva's teaching with MURAYAMA reference because Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility, scalability, and low computational cost operation could have been reached.
MURAYAMA in view of Silva further teaches:
identify a time window for the maintenance operation based upon the estimation and the prediction (See Silva: Page 172, left column, Paragraph 3), new defuzzification methods capable of producing probability distributions, prediction intervals, and point forecasts. This is the first FTS method in the literature, which integrates point, interval, and probabilistic forecasting in the same model).

As per claim 2, MURAYAMA in view of Silva teaches the IHS of claim 1, wherein the maintenance operation comprises a firmware update operation (See MURAYAMA: [0021], prepares a system operation schedule for conducting firmware update for the target apparatus, in advance.).

As per claim 4, MURAYAMA in view of Silva teaches the IHS of claim 1, wherein to estimate the completion time, the program instructions, upon execution, further cause the IHS to add a first completion time of a first maintenance operation to a second completion time of a second maintenance operation (See Fig. 6, [0105] and [0160], once the main route is completed, the firmware update processes for all the components of the virtual tape library apparatus 1A is completed. in the system according to the embodiment, the firmware management information is expanded, and a firmware update time database 32 for each constituent component (module 100A) is added to the update firmware set 30 in order to more accurately obtain the estimated time for total firmware update).

As per claim 5, MURAYAMA in view of Silva teaches the IHS of claim 4, wherein to estimate the completion time, the program instructions, upon execution, further cause the IHS to add a time buffer to the first and second completion times (See MURAYAMA: [0023], a plurality of update processes to be executed in parallel, a first estimating unit to estimate an update time for each specified first process block, using update time information indicating an update time taken for each of the update processes for the modules of the target apparatus, and a second estimating unit to estimate a total update time for the target apparatus, using the update time information and the estimated update time for each specified first process block.).

As per claim 6, MURAYAMA in view of Silva teaches the IHS of claim 1, wherein to predict the future usage, the program instructions, upon execution, further cause the IHS to use a multivariate time series analysis (See Silva: Page 1772, right column, lines 1-5 from bottom, hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series; [44] uses genetic algorithms and neural networks coupled with FTS).

As per claim 7, MURAYAMA in view of Silva teaches the IHS of claim 6, wherein the multivariate time series analysis comprises a probabilistic weighted fuzzy time series (See Silva: Page 1772, right column, lines 1-5 from bottom, hybrid FTS approaches such as [40], which proposes a high-order multivariable FTS algorithm based on fuzzy clustering; [30] combines statistical ARFIMA models with FTS for forecasting of long-memory time series; [44] uses genetic algorithms and neural networks coupled with FTS).

As per claim 8, MURAYAMA in view of Silva teaches the IHS of claim 6, wherein to use the multivariate time series analysis, the program instructions, upon execution, further cause the IHS to use one or more parameters selected from the group consisting of: 
external input/output (I/O) attributes (See MURAYAMA: [0238], the input device may be used by the operator in charge of the firmware update, an administrator of the virtual tape library apparatus 1A, or the like to perform works including various operations of the operation console 2A and input of data. The output device may be used to output a result of calculation of the estimated time for total firmware update and various notifications. Here firmware update may use input and output devices for inputting data for the update and outputting result of calculation of the estimated time for total firmware update), internal I/O attributes, processor usage statistics, and memory consumption statistics  (See Silva: right column, lines 1-5 from bottom, hybrid FTS approaches proposes a high-order multivariable FTS algorithm based on fuzzy clustering; combines statistical ARFIMA models with FTS for forecasting of long-memory time series.).

As per claim 15, MURAYAMA teaches a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) (See MURAYAMA: Figs. 5 and 31, [0005] and [0234], a complex system as an Information Handling System (IHS) including a plurality of modules comprising of a central processing unit (CPU), a memory, and the like, such as a storage device that stores various types of data and programs. When executing programs), causes the IHS to:
estimate a completion time of a firmware update operation (See Fig. 34 and [0009], an estimated time for total firmware update).
MURAYAMA does not explicitly teach predict[ing] future usage of the IHS using a multivariate time series analysis.
However, Silva teaches predict future usage of the IHS using a multivariate time series analysis (See Page 1772, left column, 5th to 7th lines above “II. LITERATURE REVIEW” and right column, lines 1-5 from bottom, the PWFTS method for generating the rules and a method for point forecasting one step ahead and hybrid FTS approaches which proposes a high-order multivariable FTS algorithm based on fuzzy clustering).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Silva's teaching with MURAYAMA reference because Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility, scalability, and low computational cost operation could have been reached.
MURAYAMA in view of Silva further teaches:
wherein the multivariate time series analysis uses one or more parameters selected from the group consisting of: external input/output (I/O) (See MURAYAMA: [0238], the input device may be used by the operator in charge of the firmware update, an administrator of the virtual tape library apparatus 1A, or the like to perform works including various operations of the operation console 2A and input of data. The output device may be used to output a result of calculation of the estimated time for total firmware update and various notifications. Here firmware update may use input and output devices for inputting data for the update and outputting result of calculation of the estimated time for total firmware update), internal I/O attributes, processor usage statistics, and memory consumption statistics  (See Silva: right column, lines 1-5 from bottom, hybrid FTS approaches proposes a high-order multivariable FTS algorithm based on fuzzy clustering; combines statistical ARFIMA models with FTS for forecasting of long-memory time series.); and
identify a time window for the firmware update operation based upon the estimation and the prediction (See MURAYAMA: Fig. 29 and [0215]-[0219], firmware update is performed in a time window of the sum of processing times of process blocks and processing time for the block of parallel route takes in the maximum processing time of the in-parallel route).

6.2. Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA in view of 
Zadeh et al.: "TRANSFORMING HIERARCHICAL LANGUAGE DATA INTO RELATIONAL FORM", (U.S. Application Publication US 20200184278 A1, filed 2019-12-30 and published 2020-06-11, hereafter "Zadeh”), and further in view of
Silva.

As per claim 18, MURAYAMA teaches a method, comprising:
estimating a completion time of a firmware update operation (See Fig. 34 and [0009], an estimated time for total firmware update).
MURAYAMA does not explicitly teach wherein predicting the usage comprise applying a weight to the completion time based upon context information selected from the group consisting of: a distance of a user of the IHS, a posture of the IHS, and a hinge angle.
However, Zadeh teaches wherein predicting the usage comprise applying a weight to the completion time based upon context information selected from the group consisting of: a distance of a user of the IHS, a posture of the IHS, and a hinge angle (See [1849] and [2547], the distance of the data to one or more clusters representing various contexts is determined; and a system uses a real human with sensors or beacons on body parts or clothing to track his movements in 3D in a room, with detectors or cameras all over the room, at different angles, to capture him in 3D, based on e.g., about 20-40 anchor points on his body, usually at joints or major moving parts or natural hinges on human body parts, e.g., at knees, in which the human movement tracked reads on a distance of a user from the HIS (the system), a posture of the IHS, and a hinge angle).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zadeh's teaching with MURAYAMA reference because Zadeh is dedicated to image recognition platform which applies learning based on General-AI algorithms, MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to apply general-AI algorithms by using a smaller set of firmware update data as training samples for machine learning to better estimate a total update time for target apparatus and process blocks.
MURAYAMA in view of Zadeh does not explicitly teach predicting future usage of the IHS using a probabilistic weighted fuzzy time series.
However, Silva teaches predicting future usage of the IHS using a probabilistic weighted fuzzy time series (See Page 1772, left column, 5th to 7th lines above “II. LITERATURE REVIEW”, the PWFTS method for generating the rules and a method for point forecasting one step ahead. The forecasting reads on predicting future usage of the PWFTS, probabilistic weighted fuzzy time series; and at Fig. 4 and Page 1779, 7th to 11th lines above “B. Probabilistic Forecasting”, For a given sample of the TAIEX ([the Taiwan Stock Exchange Capitalization Weighted Stock Index) dataset, the probabilistic forecast for each point was calculated, and with the probability distribution, the interval quantile forecasts for τ = [0.05, 0.95] and τ = [0.25, 0.75] and the point interval with the expected value of the distribution were generated).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Silva's teaching with MURAYAMA in view of Zadeh reference because Zadeh is dedicated to image recognition platform which applies learning based on General-AI algorithms, Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility, scalability, and low computational cost operation could have been reached.
MURAYAMA in view of Zadeh and further in view of Silva further teaches:
identifying a time window for the firmware update operation based upon the estimation and the prediction (See Silva: Page 172, left column, Paragraph 3), new defuzzification methods capable of producing probability distributions, prediction intervals, and point forecasts. This is the first FTS method in the literature, which integrates point, interval, and probabilistic forecasting in the same model).

As per claim 19, MURAYAMA in view of Zadeh and further in view of Silva teaches the method of claim 18, wherein using the multivariate time series analysis comprises using one or more parameters selected from the group consisting of: external input/output (I/O) attributes (See MURAYAMA: [0238], the input device may be used by the operator in charge of the firmware update, an administrator of the virtual tape library apparatus 1A, or the like to perform works including various operations of the operation console 2A and input of data. The output device may be used to output a result of calculation of the estimated time for total firmware update and various notifications. Here firmware update may use input and output devices for inputting data for the update and outputting result of calculation of the estimated time for total firmware update), internal I/O attributes, processor usage statistics, and memory consumption statistics  (See Silva: right column, lines 1-5 from bottom, hybrid FTS approaches proposes a high-order multivariable FTS algorithm based on fuzzy clustering; combines statistical ARFIMA models with FTS for forecasting of long-memory time series; and Zadeh: [3264], optimizing based on cost of success (finding feature) and failure (not finding feature) (e.g., based on CPU usage or memory requirement).).

6.3. Claims 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA in view of Silva, as applied to claims 1-8, and further in view of 
Zadeh et al.: "TRANSFORMING HIERARCHICAL LANGUAGE DATA INTO RELATIONAL FORM", (U.S. Application Publication US 20200184278 A1, filed 2019-12-30 and published 2020-06-11, hereafter "Zadeh”).

As per claim 11, MURAYAMA in view of Silva does not explicitly teach the IHS of claim 1, wherein to predict the usage, the program instructions, upon execution, further cause the IHS to apply a weight to the completion time based upon context information.
However, Zadeh teaches the IHS of claim 1, wherein to predict the usage, the program instructions, upon execution, further cause the IHS to apply a weight to the completion time based upon context information (See [1684] and [01848], the element of time is a part of the context analysis, each context represents/contributes a set of weights representing the relationships between object/concepts).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zadeh's teaching with MURAYAMA in view of Silva reference because Zadeh is dedicated to image recognition platform which applies learning based on General-AI algorithms , Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to apply general-AI algorithms by using a smaller set of firmware update data as training samples for machine learning to better estimate a total update time for target apparatus and process blocks.

As per claim 12, MURAYAMA in view of Silva and further in view of Zadeh teaches the IHS of claim 11, wherein the context information comprises a distance of a user of the IHS (See Zadeh: [1849], the distance of the data to one or more clusters representing various contexts is determined).

As per claim 13, MURAYAMA in view of Silva and further in view of Zadeh teaches the IHS of claim 11, wherein the context information comprises a posture of the IHS (See Zadeh: [2530], getting the posture features to analyze scenes to find or classify the context).

As per claim 14, MURAYAMA in view of Silva and further in view of Zadeh teaches the IHS of claim 11, wherein the context information comprises a hinge angle (See Zadeh: [2547], with detectors or cameras all over the room, at different angles, to capture him in 3D, based on anchor points on natural hinges on human body parts for video analysis, to examine sequences for objects).

6.4. Claims 9-10 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over
MURAYAMA in view of Silva, as applied to claims 1-8 and15-16 above, and further in view of 
CATTAN: “SYSTEM & METHOD FOR STEERING OF ROAMING”, (U.S. Application Publication US 20130237184 A1, filed 2013-02-28 and published 2013-09-12).

As per claim 9, MURAYAMA in view of Silva does not explicitly teach the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS identify future transitions between different HIS usage levels.
However, Cattan teaches the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS identify future transitions between different HIS usage levels (See [0017],  repeating the iterations for variations of the predicted future usage, to determine whether the lowest cost allocation is resilient to changes in usage levels or is sensitive to changes in usage levels).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Cattan's teaching with MURAYAMA in view of Silva reference because Cattan is dedicated to minimizing the overall cost to the operation, Silva is dedicated to proposing a new forecasting approach based on fuzzy time series (FTS), MURAYAMA is dedicated to firmware update operation of a system comprising of some devices, and the combined teaching would have enabled MURAYAMA to take advantage of fuzzy and stochastic patterns on firmware update data for determining a time zone and schedule for the update during which some devices may be conducted such that the benefits of versatility and scalability, and further lowing computational cost operation could have been reached.

As per claim 10, MURAYAMA in view of Silva teaches the IHS of claim 1, wherein to identify the time window, the program instructions, upon execution, further cause the IHS to remove one or more spikes from the predicted future usage (See Silva: Page 1779, right column, C. Interval Forecasting, While small values of sharpness are desirable, meaning a compact interval, wide values of resolution are better, meaning the capability of the model to adapt the length of interval with the increase in uncertainty. There are no absolute reference values for sharpness and resolution, which depend on the statistical properties of the data. Empirically, when the sharpness is reduced to make the intervals thinner and more precise, the risk of reducing the coverage increases, and that is why the resolution is important.).

As per claim 17, MURAYAMA in view of Silva teaches the memory storage device of claim 15, wherein to identify the time window, the program instructions, upon execution, further cause the IHS to remove one or more spikes from the predicted future usage and to identify future transitions between two or more different IHS usage levels (See Cattan: [0017],  repeating the iterations for variations of the predicted future usage, to determine whether the lowest cost allocation is resilient to changes in usage levels or is sensitive to changes in usage levels; and Silva: Page 1779, right column, C. Interval Forecasting, While small values of sharpness are desirable, meaning a compact interval, wide values of resolution are better, meaning the capability of the model to adapt the length of interval with the increase in uncertainty. There are no absolute reference values for sharpness and resolution, which depend on the statistical properties of the data. Empirically, when the sharpness is reduced to make the intervals thinner and more precise, the risk of reducing the coverage increases, and that is why the resolution is important).
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20160162280-A1.
B. U.S. Patent Application Publication US-20130237184-A1.
C. U.S. Patent Application Publication US-20200184278-A1.
U. Silva et al.: “PROBABILISTIC FORECASTING WITH FUZZY TIME SERIES”, Date of publication June 11, 2019, IEEE TRANSACTIONS ON FUZZY SYSTEMS, VOL. 28, NO. 8, AUGUST 2020, hereafter “Silva”.
7.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 24, 2022